Citation Nr: 0835349	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-32 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle fracture.

2.  Entitlement to service connection for sarcoidosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from April 1943 to December 
1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
residuals of a left ankle fracture and for sarcoidosis.    

The issue of entitlement to service connection for 
sarcoidosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have residuals of a left ankle fracture 
etiologically related to active service.  


CONCLUSION OF LAW

Residuals of a left ankle fracture were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a December 2006 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  The December 2006 
letter also provided the veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service treatment records, VA treatment 
records, a record of private treatment, various lay 
statements, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, service 
treatment records do not reflect a left ankle fracture in 
service and there is no indication that the veteran has 
current residuals of a left ankle fracture.  Absent evidence 
that indicates that the veteran has a current claimed 
disability related to symptoms in service, the Board finds 
that a VA examination is not necessary for disposition of the 
claim.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records do not contain any complaints, 
diagnoses, or treatment relating to a left ankle injury in 
service.  

During the veteran's September 2008 Board hearing, he 
reported that while being certified as a paratrooper, he 
sustained a twisting injury to his ankle and heard a crack.  
This was noted to be his fourth jump.  He reported that he 
made a fifth jump on his injured leg the next day in order to 
finish his qualification.  He reported that he saw a medic in 
the field and was given a bandage for his ankle.  He did not 
seek any treatment in service, but continued to bandage his 
ankle for several months.  The veteran reported that he saw a 
doctor after service.  He stated that he was given a salve 
and his ankle was bandaged.  The veteran reported having 
current swelling in his ankle.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

In the instant case, the veteran is competent to report the 
occurrence of a left ankle injury during training.  The 
veteran's Form DD 214 shows that he served in the Army with 
the Co "H", 515 Parachute Infantry Division as an anti-tank 
gun crewman.  The veteran reported that his injury occurred 
while he was in training.  The Board finds that the ankle 
injury as described by the veteran is consistent with the 
circumstances and conditions of service.  Therefore, the 
Board finds that the veteran's reports of injuring his left 
ankle during a jump in service are credible.  

The veteran, however, is not competent render a diagnosis 
related to a left ankle injury sustained in service.  Service 
treatment records show that the veteran did not seek 
treatment for a left ankle injury in service and no chronic 
residuals were shown at the time of his separation.  Although 
the veteran reported that he sought treatment shortly after 
separation from service, he indicated that he was simply 
treated with a salve and his ankle was wrapped.  There is no 
medical evidence showing that the veteran sustained a left 
ankle fracture in service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, medical evidence of record does not 
establish a currently diagnosed disability related to 
residuals of a left ankle injury.  The veteran has reported 
current swelling in the left ankle.  A February 2004 VA 
treatment report shows that the veteran had left lower 
extremity edema since his bypass surgery; however, this was 
noted to be secondary to venous stasis in the site where vein 
grafts were removed.  An October 2006 VA treatment report 
shows that the veteran reported fracturing his left ankle 
while getting his parachute certification in service; 
however, no current left ankle disability was identified.  

Although the Board finds that the veteran's reports of 
sustaining a left ankle injury in service are credible, no 
chronic residuals were shown at the time of separation from 
service or shortly thereafter.  Medical evidence of record 
does not establish the presence of current residuals of a 
left ankle injury.  There is no x-ray evidence of a left 
ankle fracture.  Finally, the record contains no competent 
medical evidence relating any current ankle complaints to an 
injury or event in service.  Therefore, the Board finds that 
service connection for residuals of a left ankle fracture is 
not warranted. 


ORDER

Service connection for residuals of a left ankle fracture is 
denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4)(i) (2006); McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).

Medical evidence of record shows that the veteran has a 
current diagnosis of sarcoidosis.  During a September 2008 
Board hearing, the veteran reported noticing a lot of scabs 
on his chest in service.  He reported that the scabs on the 
skin would go away and would come back.  He reported that he 
was diagnosed with sarcoidosis in 1981 and he was told that 
his sarcoidosis was related to pneumonia in service in that 
it is a chronic disorder that affects the skin and the lungs.   

The veteran is competent to provide testimony as to the 
presence of scabs on his chest in service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).   Therefore, in light of 
the "low threshold" as announced in McLendon v. Nicholson, 
that remand for a VA examination is necessary to determine if 
the veteran's claimed sarcoidosis is etiologically related to 
service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if he has a 
current diagnosis of sarcoidosis 
etiologically related to service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

The examiner should state whether it is 
at least as likely as not that 
sarcoidosis was incurred in service.  

The examiner should state whether it is 
at least as likely as not that 
sarcoidosis is secondary to pneumonia in 
service.  

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


